IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LASALLE BANK NATIONAL                 : No. 43 MAL 2015
ASSOCIATION AS TRUSTEE FOR            :
CERTIFICATE HOLDERS OF EMC            :
MORTGAGE LOAN TRUST 2004-A            : Petition for Allowance of Appeal from the
MORTGAGE LOAN PASS-THROUGH            : Order of the Superior Court
CERTIFICATES, SERIES 2004-A,          :
                                      :
                 Respondent           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
SANDRA WHITMAN,                       :
                                      :
                 Petitioner           :


                                   ORDER


PER CURIAM

     AND NOW, this 4th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.